ORDER
Since 28 April 2006, petitioner has filed 249 documents with this Court. More recently, petitioner has filed 104 motions or petitions since 8 March 2011. After reviewing the substance of these most recent filings, the Court has determined that they are frivolous under Rule 34(a) of the Rules of Appellate Procedure. Accordingly, all of petitioner’s filings are denied.
Further, petitioner is no longer permitted to proceed pro se before this Court. Any future filing by petitioner will not be processed by the Office of the Clerk of the Supreme Court of North Carolina unless the filing is accompanied by a certification signed by a licensed North Carolina attorney in good standing with the North Carolina State Bar verifying that the claims presented by petitioner have arguable merit and are not frivolous.
By order of the Court in Conference, this 7th day of April, 2011.
s/Jackson, J.
For the Court